Exhibit 10.1

CREDIT AGREEMENT WAIVER

CREDIT AGREEMENT WAIVER dated as of January 26, 2010 (this “Agreement”) relating
to that certain Amended and Restated Credit Agreement dated as of February 15,
2007, among CEDAR FAIR, L.P., a Delaware limited partnership
(the “U.S. Borrower”) and CANADA’S WONDERLAND COMPANY (successor by amalgamation
to 3147010 NOVA SCOTIA COMPANY), a Nova Scotia unlimited liability company (the
“Canadian Borrower” and, collectively with the U.S. Borrower, the “Borrowers”
and, individually, a “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”), KEYBANK NATIONAL ASSOCIATION, as administrative agent under the
Credit Agreement (the “Administrative Agent”) and the other parties thereto (as
amended by Amendment No. 1 thereto dated as of August 12, 2009 and as otherwise
amended, restated, modified and supplemented from time to time prior to the date
hereof, the “Credit Agreement”).

PRELIMINARY STATEMENTS

WHEREAS, on December 16, 2009, Cedar Holdco Ltd (formerly known as Siddur
Holdings, Ltd.), a New York corporation, Cedar Merger Sub LLC (formerly known as
Siddur Merger Sub, LLC), a Delaware limited liability company (“Merger Sub”),
Cedar Fair Management, Inc. and the U.S. Borrower entered into that certain
Agreement and Plan of Merger (as amended or supplemented as of the date hereof,
the “Merger Agreement”), pursuant to which, among other things, Merger Sub will
merge (the “Merger”), effective as of the Effective Time (as defined in the
Merger Agreement), with and into the U.S. Borrower, with the U.S. Borrower
surviving as a wholly-owned subsidiary of Cedar Holdco Ltd;

WHEREAS, in connection with the consummation of the Merger, the Borrowers intend
to repay in full on the date of the Merger (such date of repayment of the Credit
Agreement in full in connection with the Merger, the “Closing Date”) all amounts
outstanding under the Credit Agreement on the Closing Date, and to terminate all
commitments thereunder (the “Credit Agreement Payoff”);

WHEREAS, on or prior to the Closing Date, the U.S. Borrower will seek the
Requisite Unitholder Vote (as defined in the Merger Agreement) from the holders
of its limited partnership interests to adopt the Merger Agreement and approve
the transactions contemplated thereby, including, but not limited to, the
Merger, which such Requisite Unitholder Vote may be obtained on or prior to the
Closing Date;

WHEREAS, the Borrowers desire to request the Required Lenders under the Credit
Agreement to waive any Default or Event of Default under Section 9(k) of the
Credit Agreement that may occur by virtue of obtaining the Requisite Unitholder
Vote (the “Change of Control Waiver”);

WHEREAS, in connection with the Credit Agreement Payoff, the Borrowers desire to
request the Required Lenders under the Credit Agreement and each U.S. Term B
Lender and each Canadian Term B Lender under the Credit Agreement to waive any
payment under Section 4.16 of the Credit Agreement that would otherwise be
payable to such U.S. Term B Lender and each Canadian Term B Lender in connection
with the Credit Agreement Payoff (the “Section 4.16 Waiver”);

WHEREAS, each Lender who executes and delivers this Agreement hereby agrees to
the Change of Control Waiver and the Section 4.16 Waiver, subject to the
conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each capitalized term used herein has the meaning assigned to such term
in the Credit Agreement.

SECTION 2. Waivers. Effective as of the Waiver Effective Date (as defined
below), (i) the Required Lenders under the Credit Agreement hereby waive any
Default or Event of Default under Section 9(k) of the Credit Agreement that may
occur by virtue of obtaining the Requisite Unitholder Vote and (ii) the Required
Lenders under the Credit Agreement and each U.S. Term B Lender and each Canadian
Term B Lender that is an Electing Lender (as defined below) hereby waive any
payment under Section 4.16 of the Credit Agreement that would otherwise be
payable to each U.S. Term B Lender and each Canadian Term B Lender in connection
with the Credit Agreement Payoff.

SECTION 3. Conditions to Effectiveness. The Change of Control Waiver and the
Section 4.16 Waiver set forth in Section 2 shall become effective on the date
(the “Waiver Effective Date”) when the Administrative Agent shall have received
from each of the Borrowers, each other Loan Party and the Lenders constituting
Required Lenders under the Credit Agreement a counterpart of this Agreement,
signed by such party or facsimile or other written confirmation (in form
satisfactory to the Administrative Agent) that such party has signed a
counterpart hereof or otherwise consents to this Agreement; provided that, the
Section 4.16 Waiver will only be effective as to each U.S. Term B Lender and
each Canadian Term B Lender to the extent that such Lender is an Electing Lender
(or an assignee or participant of such Electing Lender with respect to all U.S.
Term B Loans and Canadian Term B Loans that have been assigned or participated
to such assignee or participant from such Electing Lender).

SECTION 4. Consent Fees.

(a) Change of Control Waiver Consent Fees. The U.S. Borrower shall pay to the
Administrative Agent on the Closing Date, for the account of each Consenting
Lender, a consent fee payable for the account of each Lender (other than a
Defaulting Lender) that has returned an executed signature page to this
Agreement to the Administrative Agent at or prior to 5:00 pm, New York City time
on January 25, 2010 (the “Consent Deadline” and each such Lender, a “Consenting
Lender”) equal to 0.05% of the sum of (x) the aggregate principal amount of Term
Loans, if any, held by such Consenting Lender as of the Consent Deadline with
respect to which a consent to this Agreement was delivered and (y) the aggregate
amount of the Revolving Commitment, if any, of such Consenting Lender as of the
Consent Deadline with respect to which a consent to this Agreement was
delivered.

(b) Section 4.16 Waiver Consent Fees. The U.S. Borrower shall pay to the
Administrative Agent on the Closing Date, for the account of each U.S. Term B
Lender and Canadian Term B Lender that is a Consenting Lender and has
affirmatively checked the box above its signature on the signature page to this
Agreement (any such Lender, an “Electing Lender”), a consent fee payable for the
account of such Electing Lender (other than a Defaulting Lender) equal to 0.50%
of the aggregate principal amount of the U.S. Term B Loans and Canadian Term B
Loans outstanding under the Credit Agreement, if any, held by such Electing
Lender as of the Closing Date with respect to which a consent to this Agreement
was delivered.

Each of the consent fees payable under this Section 4 will be payable in full
on, and subject to the occurrence of, the Closing Date. Such fees will be
payable in immediately available funds and shall not be subject to reduction by
way of setoff or counterclaim.

 

2



--------------------------------------------------------------------------------

SECTION 5. Effect of this Agreement.

(a) On and after the Waiver Effective Date, the rights and obligations of the
parties to the Credit Agreement and each other Loan Document shall be governed
by the Credit Agreement and each Loan Document as modified by the Change of
Control Waiver and the Section 4.16 Waiver. Except as expressly set forth
herein, this Agreement (i) shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, any other Agent or the Issuing Lenders, in
each case under the Credit Agreement or any other Loan Document, (ii) shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of either such agreement or any other Loan Document, and
(iii) shall not constitute a waiver of Section 9(k)(i) of the Credit Agreement.
Except as modified by this Agreement, each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. This Agreement shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Waiver
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as waived by
this Agreement. Each of the Loan Parties hereby consents to this Agreement and
confirms that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Credit Agreement
waived hereby. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted under
the Credit Agreement.

(b) On the Waiver Effective Date, (i) the U.S. Term B Loans and Canadian Term B
Loans of each Electing Lender shall be designated as Class A U.S. Term B Loans
and Class A Canadian Term B Loans, respectively, for purposes of Section 4.16 of
the Credit Agreement and (ii) the U.S. Term B Loans and Canadian Term B Loans
that are not designated as Class A U.S. Term B Loans or Class A Canadian Term B
Loans pursuant to the foregoing clause (i) shall be designated as Class B U.S.
Term B Loans and Class B Canadian Term B Loans, respectively, for purposes of
Section 4.16 of the Credit Agreement. From and after the Waiver Effective Date,
(i) for purposes of Section 4.16 of the Credit Agreement, each reference to U.S.
Term B Loans and Canadian Term B Loans shall be a reference to Class B U.S. Term
B Loans and Class B Term B Loans, respectively, and no Class A U.S. Term B Loan
or Class A Canadian Term B Loan shall be entitled to any premium under
Section 4.16 of the Credit Agreement and (ii) in connection with any assignment
or participation of U.S. Term B Loans or Canadian Term B Loans on or after the
Waiver Effective Date, the relevant Assignment and Assumption or other
documentation governing such assignment or participation shall identify whether
the U.S. Term B Loan or Canadian Term B Loan subject to such assignment or
participation is a Class A U.S. Term B Loan, Class B U.S. Term B Loan, Class A
Canadian Term B Loan or Class B Canadian Term B Loan, as applicable.

SECTION 6. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 7. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

3



--------------------------------------------------------------------------------

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 11.12 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
facsimile or email of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

SECTION 9. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CEDAR FAIR, L.P. By:  

 

Name:   Title:  

 

CANADA’S WONDERLAND COMPANY By:  

 

Name:   Title:  

 

[SUBSIDIARY GUARANTORS] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent under the Credit

Agreement and a Lender

By:  

 

Name:   Title:  

 

GE CANADA FINANCE HOLDING COMPANY,

as Canadian Administrative Agent under the Credit Agreement and a Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

The undersigned in its capacity as a Lender holding U.S. Term Loans, Canadian
Term Loans, U.S. Revolving Loans and/or Canadian Revolving Loans hereby consents
to the Change of Control Waiver and the Section 4.16 Waiver:

 

Lender Name By:  

 

Name:   Title:   By:  

 

Name:   Title:   The undersigned in its capacity as a Lender holding U.S. Term B
Loans and/or Canadian Term B Loans hereby consents to the Change of Control
Waiver and the Section 4.16 Waiver; provided that only by checking the
appropriate box below shall such Lender waive as to itself (and its successors
and assigns) its right under the Credit Agreement to the soft call premium
provided under Section 4.16 Section 4.16 Waiver:    ¨  Yes

 

Lender Name By:  

 

Name:   Title:   By:  

 

Name:   Title:  